985 So.2d 1223 (2008)
Willie KING, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1667.
District Court of Appeal of Florida, Third District.
July 16, 2008.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Roland Soler and Jerome Smiley, Jr., Assistant Attorneys General, for appellee.
Before GERSTEN, C.J., and COPE and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).